                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:18-cv-00149-FDW-DSC
 WILLIAM PENLAND,                     )
      Plaintiff,                      )
                                      )
 vs.                                  )
                                      )
 NANCY       A.   BERRYHILL,  Acting )                                   ORDER
 Commissioner     of  Social Security )
 Administration,                      )
       Defendant.                     )

       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment, (Doc.

No. 9) and Defendant’s Motion for Summary Judgment, (Doc. No. 11) and the Memorandum and

Recommendation of Magistrate Judge David S. Cayer. (Doc. No. 14) (hereinafter, “M&R”). For

the reasons set forth below, the Court ACCEPTS and ADOPTS the M&R, GRANTS Plaintiff’s

Motion for Summary Judgment, and DENIES Defendant’s Motion for Summary Judgment. The

Commissioner’s decision is REVERSED AND REMANDED for a new hearing pursuant to

Sentence Four of 42 U.S.C. § 405(g).

       The Federal Magistrate Act provides that “a district court shall make a de novo

determination of those portions of the report or specific proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); Canby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983). “By contrast, in the absence of a timely filed objection, a district court need not conduct a

de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Here,

the M&R, signed January 15, 2019, informed the parties of the time for appeal, noting that

                                                 1
“[P]ursuant to 28 U.S.C. §636(b)(1)(c), written objections to the proposed findings of fact and

conclusions of law and the recommendation contained in this Memorandum must be filed within

fourteen (14) days after service of [the M&R].” (Doc. No. 14, p. 6). The M&R cautioned,

“[F]ailure to file timely objections will also preclude the parties from raising such objections on

appeal.” Id. at 7 (citations omitted). No party filed an objection to any portions of the M&R, and

the time for doing so has long expired.

         Accordingly, after a careful review of the record in this case, the Court finds no clear error

on the face of the M&R. The Magistrate Judge’s findings of fact are supported by the record, and

his conclusions of law are consistent with and supported by current case law.                             Thus, the

Memorandum and Recommendation (Doc. No. 14) is hereby ACCEPTED and ADOPTED,

Plaintiff’s Motion for Summary Judgment (Doc. No. 9) is hereby GRANTED, and Defendant’s

Motion for Summary Judgment (Doc. No. 11) is hereby DENIED. The Commissioner’s decision

is REVERSED1AND REMANDED pursuant to this Order adopting the M&R. The Clerk’s Office

is directed to CLOSE THE CASE.

         IT IS SO ORDERED.                       Signed: June 6, 2019




1
  In reversing the Commissioner’s decision, as noted above, the Court expresses no opinion on the merits of Plaintiff’s
claim for disability, and the Court expressly provides that an order of “reversal” here does not mandate a finding of
disability on remand. The Court finds the ALJ’s decision deficient for the reasons stated herein, and consequently,
that decision as written cannot stand. “‘The ALJ’s decision must stand or fall with the reasons set forth in the ALJ’s
decision[.]’” Raney v. Berryhill, No. 3:16-CV-3256-BT, 2018 WL 1305606, at *4 (N.D. Tex. Mar. 12, 2018) (quoting
Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (citing Knipe v. Heckler, 755 F.2d 141, 149 n.16 (10th Cir. 1985);
Dong Sik Kwon v. Immigration & Naturalization Serv., 646 F.2d 909, 916 (5th Cir. 1981)); see also Cole v. Barnhart,
288 F.3d 149, 151 (5th Cir. 2002) (“It is well-established that [the Court] may only affirm the Commissioner’s decision
on the grounds which [s]he stated for doing so.”).
                                                          2
